Citation Nr: 0821384	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  06-34 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for a left leg disability 
claimed to have resulted from Department of Veterans Affairs 
medical treatment in February 1998.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from June 1980 until July 
1980.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2006 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.


FINDINGS OF FACT

1.  An October 2003 Board decision denied the veteran's 
application to reopen the claim for entitlement to 
compensation under 38 U.S.C.A. § 1151 for a left leg 
disability claimed to have resulted from surgery performed at 
a VA facility in February 1998; the veteran did not appeal 
the decision and it is final.

2.  The evidence associated with the claims file subsequent 
to the October 2003 Board decision does not relate to an 
unestablished fact necessary to substantiate the claim for 
entitlement to compensation under 38 U.S.C.A. § 1151 for a 
left leg disability claimed to have resulted from surgery 
performed at a VA facility in February 1998 and does not 
raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence received since the final October 2003 determination 
wherein the Board denied the veteran's claim to reopen the 
claim of entitlement to compensation under 38 U.S.C.A. § 1151 
for a left leg disability claimed to have resulted from 
surgery performed at a VA facility in February 1998 is not 
new and material, and the veteran's claim for that benefit is 
not reopened. 38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 
20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks compensation under 38 U.S.C.A. § 1151 for a 
left leg condition. Specifically the veteran contends the 
February 1998 VA surgery resulted in a broken screw that was 
left in his leg and caused subsequent pain.  The RO 
previously considered and denied a claim for compensation 
under 38 U.S.C.A. § 1151 for a left leg disability in January 
1999.  The veteran did not appeal this decision and as such, 
it has become final. 38 U.S.C.A. § 7103(a); 38 C.F.R. § 
20.1103.  Subsequently, the veteran sought to reopen the 
claim and the RO denied the claim to reopen in a June 2000 
rating decision.  The veteran timely appealed the decision.  
After a June 2003 Board remand and additional development, 
the Board ultimately denied the claim to reopen in October 
2003.  The veteran did not further appeal the Board's 
decision and it has become final.  38 U.S.C.A. § 7103(a); 
38 C.F.R. § 20.1104. 

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board 
may not then proceed to review the issue of whether the duty 
to assist has been fulfilled, or undertake an examination of 
the merits of the claim.  The Board will therefore undertake 
a de novo review of the new and material evidence issue.

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection. See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the 
notice letter dated in March 2006 and mailed to the veteran 
in June 2006 included the definition of "new" and 
"material," and explained the criteria for reopening a 
previously denied claim, and information concerning why the 
claim was previously denied.  Consequently, the Board finds 
that adequate notice has been provided, as the veteran was 
informed about what evidence is necessary to substantiate the 
elements required to establish service connection that were 
found insufficient in the previous denial.

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material."  Under 
38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

Initially, it is noted that the evidence to be reviewed for 
sufficiency to reopen a claim is the evidence submitted since 
the most recent final denial of the claim on any basis. Evans 
v. Brown, 9 Vet. App. 273 (1996).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material. If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision." Hodge v. West, 155 F. 3d 
1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.

At the time of the October 2003 Board decision that last 
denied reopening the claim, the evidence of record consisted 
of service treatment records, VA outpatient treatment 
records, and the reports of VA examinations.  Subsequently, 
additional VA outpatient treatment records and private 
medical records have been associated with the claims file.  
Additionally, the veteran provided testimony at a Board 
hearing in May 2008.

The evidence submitted subsequent to the October 2003 Board 
decision is new, in that it was not previously of record; 
however, the newly submitted evidence is not material.  The 
claim to reopen was denied in the October 2003 Board decision 
as the veteran failed to submit new and material evidence.  
The claim had initially been denied in a January 1999 rating 
decision as there was no evidence that VA hospitalization in 
February 1998 was the proximate cause of any additional 
disability of the left leg.  Although the evidence submitted 
since the final October 2003 Board decision demonstrates 
complaints and treatment of pain of the left leg, none of the 
records suggest the veteran has an additional disability that 
is the proximate cause of the pain of the left leg was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the hospitalization or medical or surgical 
treatment, or that the proximate cause of any such disability 
was an event which was not reasonably foreseeable.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001); 
see also Morton v. Principi, 3 Vet. App. 508, 509 (1992); 
Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992). (Observing 
that evidence of the appellant's current condition is not 
generally relevant to the issue of service connection, absent 
some competent linkage to military service).  Although Morton 
and Mingo are not directly on point in this case, as they 
deal with service connection and not with 1151 claims, both 
cases imply that evidence of current treatment alone without 
any suggestion of a nexus is inadequate to serve as the basis 
for reopening a previously denied claim. 

Similarly, although the veteran testified in May 2008 that 
there was fault on the part of VA as a screw broke and was 
left in his leg, the veteran's testimony is not new and 
material evidence as it is essentially duplicative and 
cumulative of the evidence and contentions previously set 
forth and considered at the time of the Board's October 2003 
decision.  In fact, during a January 2003 hearing before a 
member of the Board prior to the October 2003 rating decision 
the veteran testified that he woke up during surgery, saw a 
screw break off in the leg and that this caused chronic pain 
in the leg.  As noted above, cumulative or redundant evidence 
does not meet the regulatory definition of new and material 
evidence.  See 38 C.F.R. § 3.156.

Thus, the additional evidence received since the October 2003 
Board decision does not relate to an unestablished fact 
necessary to substantiate the claim, nor does it raise a 
reasonable possibility of substantiating the claim.  
Accordingly, the Board finds that the claim for entitlement 
to compensation under the provisions of 38 U.S.C.A. § 1151 
for a left leg disability claimed to have resulted from VA 
medical treatment in February 1998 is not reopened.


ORDER

New and material evidence has not been submitted and the 
application to reopen the claim of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for a 
left leg disability claimed to have resulted from Department 
of Veterans Affairs medical treatment in February 1998 is 
denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


